          Case 6:20-cr-00201-AA        Document 1       Filed 07/02/20    Page 1 of 1



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:20-cr-00201-AA

               v.                                   MISDEMEANOR INFORMATION

MARSHALL CAL KINKEAD,                               18 U.S.C. § 641

               Defendant.

                     THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                                 (Theft of Government Funds)
                                       (18 U.S.C. § 641)

       Beginning on or about February 1, 2009, and continuing through February 1, 2018,

within the District of Oregon, MARSHALL CAL KINKEAD, defendant herein, did knowingly

and willfully steal and convert to his own use, money of the United States Treasury, a

department and agency of the United States, to wit: by receiving Supplemental Security Income,

based on fraudulent representations and concealments.

       In violation of Title 18, United States Code, Section 641.

       Dated: July 2, 2020.

                                                    Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    s/ Helen L. Cooper
                                                    HELEN L. COOPER, OSB #871957
                                                    Assistant United States Attorney


Information                                                                                 Page 1
                                                                                    Revised April 2018
